In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Westchester County (Wood, J.), dated January 26, 1993, which denied their motion *737to preclude the plaintiff from calling a physician to testify upon the trial of damages, and granted the plaintiff’s motion to withdraw her note of issue.
Ordered that the order is affirmed, with costs.
Under the circumstances presented here, the court did not improvidently exercise its discretion in granting the plaintiff’s motion to withdraw her note of issue to allow her to comply with the defendants’ demand to exchange medical reports (see, Shawe v Addo-Yobo, 161 AD2d 363). Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.